                                                                          1
                                                                              A PROFESSIONAL CORPORATION
                                                                          2   Carl L. Fessenden, SBN 161494
                                                                              David R. Norton, SBN 291448
                                                                          3   350 University Ave., Suite 200
                                                                              Sacramento, California 95825
                                                                          4   TEL: 916.929.1481
                                                                              FAX: 916.927.3706
                                                                          5
                                                                              David M. Helbraun, SBN 129840
                                                                          6   HELBRAUN LAW FIRM
                                                                              44 Montgomery Street, #3340
                                                                          7   San Francisco, CA 94104
                                                                          8
                                                                              Attorneys for Defendants, SAN JOAQUIN COUNTY, SAN JOAQUIN COUNTY SHERIFF
                                                                          9   DEPARTMENT, SAN JOAQUIN COUNTY SHERIFF STEVE MOORE, SHERIFF DEPUTY SGT.
                                                                         10   ORAM, SHERIFF DEPUTY PABLO MARMOLEJO, SHERIFF DEPUTY RUBEN RODRIGUEZ,
                                                                              SHERIFF DEPUTY AARON (PYLE) SAVAGE, SHERIFF DEPUTY ROBERT L. WAGNER, SHERIFF
                                                                         11   DEPUTY TYLER GILLIS, and SHERIFF DEPUTY KATRINA AGUILAR
                 350 University Ave., Suite 200




                                                                         12                                     UNITED STATES DISTRICT COURT
                                                  Sacramento, CA 95825
PORTER | SCOTT




                                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                         13
                                                                         14
                                                                              GERALD FRIENDS,                                 Case No. 2:17-CV-02633-KJM-CKD
                                                                         15
                                                                                                Plaintiff,                    STIPULATION      AND     ORDER
                                                                         16   v.                                              PERMITTING PLAINTIFF TO AMEND
                                                                         17                                                   COMPLAINT TO REMOVE SECOND
                                                                              SAN JOAQUIN COUNTY, SAN JOAQUIN                 AND FIFTH CAUSES OF ACTION
                                                                         18   COUNTY SHERIFF DEPARTMENT, SAN
                                                                              JOAQUIN COUNTY SHERIFF STEVE
                                                                         19   MOORE, SAN JOAQUIN COUNTY
                                                                         20   SHERIFF    DEPUTY     HERNANDEZ,
                                                                              SHERIFF DEPUTY SGT. ORAM, SHERIFF
                                                                         21   DEPUTY     PABLO     MARMOLEJO,
                                                                              SHERIFF DEPUTY RUBEN RODRIGUEZ,
                                                                         22
                                                                              SHERIFF DEPUTY AARON (PYLE)
                                                                         23   SAVAGE, SHERIFF DEPUTY ROBERT L.
                                                                              WAGNER, SHERIFF DEPUTY TYLER
                                                                         24   GILLIS, SHERIFF DEPUTY KATRINA
                                                                              AGUILAR, and Does 1-50, Jointly and
                                                                         25
                                                                              Severally,
                                                                         26
                                                                                                Defendants.
                                                                         27
                                                                              ___________________________________/            Complaint Filed: 12/15/2017
                                                                         28

                                                                              {02041950.DOCX}                           1
                                                                                   STIPULATION AND ORDER PERMITTING PLAINTIFF TO AMEND COMPLAINT TO REMOVE
                                                                                                       SECOND AND FIFTH CAUSES OF ACTION
                                                                          1            Pursuant to FRCP 15(a)(2) and Ethridge v. Harbor House Restaurant, 861 F.2d 1389, 1392
                                                                          2   (9th Cir.1991), Plaintiff GERALD FRIENDS and Defendants SAN JOAQUIN COUNTY, SAN
                                                                          3   JOAQUIN COUNTY SHERIFF DEPARTMENT, SAN JOAQUIN COUNTY SHERIFF STEVE
                                                                          4   MOORE, SHERIFF DEPUTY SGT. ORAM, SHERIFF DEPUTY PABLO MARMOLEJO,
                                                                          5   SHERIFF DEPUTY RUBEN RODRIGUEZ, SHERIFF DEPUTY AARON (PYLE) SAVAGE,
                                                                          6   SHERIFF DEPUTY ROBERT L. WAGNER, SHERIFF DEPUTY TYLER GILLIS, and SHERIFF
                                                                          7   DEPUTY KATRINA AGUILAR hereby stipulate to the following:
                                                                          8            WHEREAS, on November 21, 2018, the Court granted Plaintiff leave to file a First Amended
                                                                          9   Complaint to name Doe defendants pursuant to stipulation of the parties;
                                                                         10            WHEREAS, on November 28, 2018, Plaintiff filed a First Amended Complaint naming Doe
                                                                         11   defendants;
                 350 University Ave., Suite 200




                                                                         12            WHEREAS, no trial date has been set in this matter;
                                                  Sacramento, CA 95825
PORTER | SCOTT




                                                                         13            WHEREAS,       the   parties   met   and   conferred   in   advance   of   the   summary
                                                                         14   judgment/adjudication deadline regarding Defendants’ intention to move for summary adjudication
                                                                         15   on the Second, Third, Fourth, and Fifth Claims for Relief.
                                                                         16            WHEREAS, as a result of the meet and confer process, the Plaintiff agreed to dismiss
                                                                         17   Plaintiff’s Second and Fifth Claims for Relief in the First Amended Complaint in exchange for a
                                                                         18   waiver of defendants’ fees and costs associated with those two claims.
                                                                         19            NOW, THEREFORE, the parties, through their respective counsel, respectfully submit that
                                                                         20   good cause exists under the circumstances and in the furtherance of justice to permit Plaintiff to
                                                                         21   amend his First Amended Complaint specifically to remove the Second and Fifth claims for relief
                                                                         22   on the terms described above.
                                                                         23            IT IS SO STIPULATED.
                                                                         24
                                                                         25   Dated: July 18, 2019                                 PORTER SCOTT
                                                                                                                                   A PROFESSIONAL CORPORATION
                                                                         26
                                                                         27                                                        By: /s/ David R. Norton_______________
                                                                                                                                           David R. Norton
                                                                         28                                                                Attorneys for Defendants
                                                                              {02041950.DOCX}                          2
                                                                                  STIPULATION AND ORDER PERMITTING PLAINTIFF TO AMEND COMPLAINT TO REMOVE
                                                                                                      SECOND AND FIFTH CAUSES OF ACTION
                                                                          1
                                                                          2
                                                                              Dated: July 11, 2019                               HELBRAUN LAW FIRM
                                                                          3
                                                                          4
                                                                                                                                 By: __/s/ David M. Helbraun (authorized on 7/11/19)
                                                                          5                                                             David M. Helbraun
                                                                                                                                        Attorneys for Plaintiff
                                                                          6
                                                                          7            PURSUANT TO THE PARTIES’ STIPULATION AND GOOD CAUSE APPEARING,
                                                                          8   Plaintiff shall file his Amended Complaint removing the Second and Fifth Claims for Relief
                                                                          9   within two weeks of this order.
                                                                         10            IT IS SO ORDERED.
                                                                         11   DATED: July 18, 2019.
                 350 University Ave., Suite 200




                                                                         12
                                                  Sacramento, CA 95825
PORTER | SCOTT




                                                                         13
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28

                                                                              {02041950.DOCX}                          3
                                                                                  STIPULATION AND ORDER PERMITTING PLAINTIFF TO AMEND COMPLAINT TO REMOVE
                                                                                                      SECOND AND FIFTH CAUSES OF ACTION
